DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is sent in response to Applicant’s communication received on 08/21/22021 for application number 17106444. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
5.	Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siminoff et al., [US Pub. No.: 2018/0350225 A1] in view of Christian discloses [US Pub. No.: 2015/0221321 A1].
Re. Claim 1, Siminoff et al., [US Pub. No.: 2018/0350225 A1] discloses: 
An emergency management and monitoring system operable to perform security event analysis of a locality [facilitating communication among A/V recording and communication devices, home security/alarm systems, and a monitoring center that monitors the home security/alarm system installed at the property|0008], the emergency management and monitoring system comprising: one or more shield control units deployed at the locality [user network 110 is connected to a camera 102 wherein the camera is a shield unit as described in applicants specification at paragraph 0009 |Fig.1 el 110], wherein each of the shield control units comprising: one or more sensing units configured for detecting a sound generated in the locality [Microphone 104 for capturing audio in a near a control unit |0112, Fig. 4 B200]; 
and a network interface configured for connecting the shield control unit to an external network [Users Network 110 connect A/V units to cloud network 112 |Fig. 1];
a server unit configured to be connected to the one or more shield control units through the external network [Server 118 is connected to a plurality of A/V devices 100| Fig. 1],
Siminoff does not distinctly disclose:

detecting a peak volume of the sound;
and detecting a time of the sound;
a storage unit configured for storing the classification, the peak volume and the time of the sound;
a reporting unit configured for reporting the classification, the peak volume and the time of the sound;
the server unit comprising: a receiving unit configured for receiving the classification, the peak volume and the time of the sound from the reporting unit of the shield control unit;
a memory unit configured for storing the classification, the peak volume and the time of the sound;
a sound categorization unit configured for categorizing the sound as an emergency sound or a non-emergency sound, wherein the sound categorization unit categorizes the sound based on previous recorded events;
an analytic unit configured for receiving the information from the receiving unit and the sound categorization unit and analyzing the sound as “false positive” or “true positive” based on the received information and a set of rules;
and a transmitting unit configured for transmitting an alert notification for the “true positive” sounds;
and an alert generating unit configured for generating alerts based on the alert notification received from the transmitting unit.
However in the same field of endeavor Christian discloses:
[sound source identification sub-system 120 classifies sound with a library of reference sounds 121 |Fig. 2 el 120]; 
detecting a peak volume of the sound [Peak volume of a sound detected |0014]; 
and detecting a time of the sound [time of sound is detected | 0014]; 
a storage unit configured for storing the classification, the peak volume and the time of the sound [The incoming sound event can be identified based on the comparison between the one or more distances of the incoming sound event and the one or more commensurate distances of the plurality of predefined sound events stored in the database | 0006-0011]; 
a reporting unit configured for reporting the classification, the peak volume and the time of the sound [interactive user interface 140 can classify the incoming sound event 190 wherein the features can be sent to a central intelligence unit |0146]; 
the server unit comprising: a receiving unit configured for receiving the classification, the peak volume and the time of the sound from the reporting unit of the shield control unit [any host device 135 or server in communication with the sound source identification software application 123 operating on the mobile device 130 (or remote hardware components 160 and/or the central intelligence unit 170) can function to process and identify sounds and to drive the interactive user interface 140 |0063]; 
a memory unit configured for storing the classification, the peak volume and the time of the sound [time of sound can be stored along with characteristic(s) and sound gene(s) for the received sound can be stored in the library of reference sounds 121, either as additional data for sounds already contained in the library or as a new sound not already contained in the library|0014 and 0062]; 
a sound categorization unit configured for categorizing the sound as an emergency sound or a non-emergency sound, wherein the sound categorization unit categorizes the sound based on previous recorded events [sound source identification sub-system 120 classifies sound with a library of reference sounds 121, the sub-system 120 can communicate with one or more databases, as shown a central remote database 171, by way of a central intelligence unit 170. In the illustrated embodiment the central intelligence unit 170 and the central remote database 171 are located separate from the mobile device 130, and thus can be in communication with the mobile device 130 via one or more networks |Fig. 2 el 120, 0057]; 
an analytic unit configured for receiving the information from the receiving unit and the sound categorization unit and analyzing the sound as “false positive” or “true positive” based on the received information and a set of rules [incoming sound event 190…The True Positives List is a list that includes sound events for which a positive decision was made and the user confirms the positive decision. In such instances, the distance vector D that led to this decision is stored in the True Positive List. The second list can be a "False Positives List." The False Positives List is a list of sound events for which a positive decision was made but the user contradicted the decision |0123]; 
and a transmitting unit configured for transmitting an alert notification for the “true positive” sounds [true positive sounds are sent to a central intelligence unit |0146-0147]; 
[An alert signal can be sent to and received directly from the interactive user interface 140 on a mobile device 130 | 0164-0165].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Siminoff with Christian to have sound identification system for identifying the source of the received audio signal.

Re. Claim 2, Siminoff discloses:
wherein the alerts are generated in either audio or visual form or a combination of both [A/V alert is sent to a client device |0099].

Re. Claim 3, Siminoff does not distinctly disclose:
wherein the audio alerts are generated through one or more of a microphones operable to transmit local sound, a speaker operable to deliver messages and alarms, audio signaling devices selected from a group consisting of a buzzer, a beeper, a bell, a bleeper, a chirper and a combination thereof.
However in the same field of endeavor Christian discloses:
wherein the audio alerts are generated through one or more of a microphone operable to transmit local sound, a speaker operable to deliver messages and alarms, audio signaling devices selected from a group consisting of a buzzer, a beeper, a bell, a bleeper, a chirper and a combination thereof [A user can be alerted to and/or apprised of the nature of a sound event by a plurality of signals that can be, but are not limited to, a flash light, a vibration, and written or iconic display of information about the sound, for example "smoke detector," "doorbell," "knocks at the door," and "fire truck siren." The sound source identification system 110 can receive audio and non-audio signals from the environment and alert a user of an important sound event according to user pre-selected criteria |0164].
[See Motivation in claim 1]

Re. Claim 4, Siminoff does not distinctly disclose:

However in the same field of endeavor Christian discloses:
wherein the visual alerts are generated through one or more of an LED consisting of a color-coded light indication, a frequency coded blinking, a number of coded blink, a duration of coded flushes and a combination thereof [alert in the form of flashing light |0164].
[See Motivation in claim 1]


Re. Claim 5, Siminoff discloses:
wherein the security event comprises one or more from a group of gunfire shot(s), shattered glass, accidental fall, running, rushing, fleeing, fighting, screams or shouts during fire accident(s), building(s) under fire, road accidents or crashes, bomb blast(s) and robbery [the method comprising receiving an event generated by an audio/video (A/V) recording and communication device, the event associated with video footage captured by a camera of the A/V recording and communication device |0022].


wherein the shield control units are placed within a building of the locality [an audio/video (A/V) recording and communication device, are disposed around a locality |0030, 0109].

Re. Claim 7, Siminoff discloses:
wherein the shield control units are placed within different buildings of the locality [an audio/video (A/V) recording and communication device, are disposed around a locality |0030, 0109].

Re. Claim 8, Siminoff discloses:
wherein the sensing unit comprises one or more of a Geophone, a Hydrophone, a Lace Sensor, a Seismometer, a Gas Leak Detector and a Spectrometer [glass-break sensors, smoke detectors, gas detectors etc… |Fig.10 el , 0148].

Re. Claim 9, Siminoff does not distinctly disclose:
wherein the analyzing unit is configured for classifying the sound using a classification algorithm.
However in the same field of endeavor Christian discloses:
wherein the analyzing unit is configured for classifying the sound using a classification algorithm [analyzer configured to classifying the sound using user input which interpreted as being equivalent to an algorithm |0061-0062].
[See Motivation in claim 1]


wherein the classification algorithm includes a Hidden Markov Model or a Gaussian Mixture Model.
However in the same field of endeavor Christian discloses:
wherein the classification algorithm includes a Hidden Markov Model or a Gaussian Mixture Model [harmonicity 532 can be composed of a mix of genes. The mix can include a sound gene represented by any of the characteristics or related information (e.g., distances d1-d12 associated with the distance vector d) provided for herein or otherwise identifiable for a sound event, including but not limited to a high spectral peaks number, a sound gene represented by a harmonic suites ratio, and a sound gene represented by a signal to noise ratio. Which is interpreted as equivalent to a Gaussian mix model |0143].
[See Motivation in claim 1]

Re. Claim 11, Siminoff does not distinctly disclose:
wherein the one or more sensing units are configured for detecting the sound based on the locality in which the sensing unit is placed and its application in the locality.
However in the same field of endeavor Christian discloses:
wherein the one or more sensing units are configured for detecting the sound based on the locality in which the sensing unit is placed and its application in the locality [The characteristics can include data or information that is specific to that particular sound, as well as data or information that is specific to the context with which that particular sound is associated, such as a location, time, amount of light, or acceleration of the device receiving the sound |0053].
[See Motivation in claim 1]

Re. Claim 12, Siminoff does not distinctly disclose:

However in the same field of endeavor Christian discloses:
wherein the analyzing unit of the shield control unit classifies the sound to determine its source of origination [The distance vector for a received audio signal is compared to distance vectors of predefined sound events to identify the source of the received audio signal |Abstract].
[See Motivation in claim 1]

Re. Claim 13, Siminoff does not distinctly disclose:
wherein the analyzing unit provides information of the sound as a probability function quantifying the classification and the peak volume of the sound.
However in the same field of endeavor Christian discloses:
wherein the analyzing unit provides information of the sound as a probability function quantifying the classification and the peak volume of the sound [A fifth sound identification characteristic is a High Peaks Number (HPN). HPN is the ratio of spectrum values comprised between the maximum value and the maximum value multiplied by the High Peaks Parameter (HPP), where the HPP is a number between 0 and 1 that defines a horizontal line on the spectrum above which any value qualifies as a value to determine the HPN |0081].


Re. Claim 14, Siminoff does not distinctly disclose:
wherein the probability function is used to generate input values for an assessment function operable to determine appropriate response.
However in the same field of endeavor Christian discloses:
wherein the probability function is used to generate input values for an assessment function operable to determine appropriate response [In the first phase 820, the incoming sound event 190 is processed to determine whether or not the incoming sound event 190 is above a set lower threshold of interest to the user |0152].
[See Motivation in claim 1]

Re. Claim 15, Siminoff does not distinctly disclose:
wherein the probability function and the assessment function are updated dynamically in real-time.
However in the same field of endeavor Christian discloses:
wherein the probability function and the assessment function are updated dynamically in real-time [method for interpreting and determining the source of incoming sound events using real time analysis of an unknown sound event. In accordance with an example embodiment, the sound source identification process 800 can be classified into four stages |0151].
[See Motivation in claim 1]


wherein the analyzing units of the different one or more shield control units may provide same or different classification of the same sound depending upon their distance from an origination of the sound.
However in the same field of endeavor Christian discloses: 
wherein the analyzing units of the different one or more shield control units may provide same or different classification of the same sound depending upon their distance from an origination of the sound [mobile device is used to derive or calculate one or more distances to be included in the distance vector 450, which define one or more sound genes for the sound event | Fig. 18 el 310, 0151-0153].
[See Motivation in claim 1]

Re. Claim 17,  However in the same field of endeavor Christian discloses:
wherein the analyzing unit further categorizes the sound as “false positive” or “true positive” based on the classification and the peak volume of the sound [sound data can be categorized as True positive or false positive |0123].
[See Motivation in claim 1]

Re. Claim 18, Siminoff does not distinctly disclose:
wherein all the sounds categorized as “false positive” and “true positive” are reported by the reporting unit to the server unit.
However in the same field of endeavor Christian discloses:
[False positive and True positive are collected |0129].
[See Motivation in claim 1]

Re. Claim 19, Siminoff does not distinctly disclose:
wherein the sounds categorized as “false positive” are not reported by the reporting unit to the server unit.
However in the same field of endeavor Christian discloses:
wherein the sounds categorized as “false positive” are not reported by the reporting unit to the server unit [False positive list |0123].
[See Motivation in claim 1]

Re. Claim 20, This claim is interpreted and rejected for the same reason set forth in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488